DETAILED ACTION
The amendment filed on 9/19/22 was received and considered. By this amendment, claims 1, 3, 4, 6, 13, 15, 16, and 18 are amended. No claims are added or cancelled. Claims 1-24 are pending in the application.
Response to Arguments
Applicant’s arguments, see pages 12-13, filed 9/19/22, with respect to the rejection(s) of claim(s) 1-2, 8-14, and 20-24 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ozsecen et al.; PG Pub. 2019/0160321).
Claim Rejections - 35 USC § 112
In view of the amendments, the 112 rejections made in the previous Office Action are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-14, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (PG Pub. 2018/0360347) in view of Ozsecen et al. (PG Pub. 2019/0160321).
Regarding Claims 1 and 13, Lim discloses an operation method of a wearable device, the operation method comprising:
processing a state variable to generate a processed state variable (see low pass filter; par. 9 or trigonometric function; par. 13), the state variable being based on motion information of a user (see left and right hip joint angles; par. 14);
determining an interactive mode of the wearable device (see on/off/assistance level; par. 84-85) based on a gain associated with a magnitude of a torque of the wearable device (see par. 86);
selecting a motion type from among a plurality of motion types associated with the interactive mode based on a gait parameter of the user (see par. 163);
determining a control factor for the torque based on the motion type (see delay; par. 27); and
generating the torque based on the processed state variable, the gain, and the control factor (see par. 72, 86, and 160). Lim also discloses a driver configured to generate a torque (see driver 130) and a controller (see controller 120). Lim does not disclose the interactive mode is determined from among a plurality of interactive modes including an assistance mode and two different levels of resistance modes. Nor does Lim disclose that the motion type is classified based on the speed of the movement of the user. Ozsecen discloses a similar biomechanical assistive device that offers a plurality of interactive modes including assistance and resistance (see par. 37). Ozsecen also discloses the motion type is based on the speed of the movement of the user (see par. 55). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide varying levels of assistance AND resistance because Ozsecen teaches that it helps to customize torque to the user’s specific mobility needs (see par. 63, 97, 103, 110, and 114).
Regarding Claims 2 and 14, Lim discloses wherein the processing of the state variable comprises: smoothing the state variable to generate the processed state variable (see low pass filter; par. 9).
Regarding Claims 8 and 20, Lim discloses adjusting a delay in output timing of the torque, in response to a motion type change event occurring by the selecting of the motion type (see par. 110).
Regarding Claims 9 and 21, Lim discloses decreasing the smoothing factor and increasing the delay, in response to the motion type change event occurring by the selecting of a walk motion type from among the plurality of motion types (see lower acceleration; par. 152).
Regarding Claims 10 and 22, Lim discloses increasing the smoothing factor and decreasing the delay, in response to the motion type change event occurring by the selecting of a run motion type from among the plurality of motion types (see greater acceleration; par. 152).
Regarding Claims 11 and 23, see rejection of Claim 1 above. Furthermore, Lim discloses a compensation factor (see par. 188) that affects the torque applied.
Regarding Claims 12 and 24, Lim discloses wherein the motion information includes angles of hip joints of the user (see par. 10).




Allowable Subject Matter
Claims 3-7 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to Claims 3, 7, 15, and 19, the prior art of record (Ozsecen et al.; PG Pub. 2019/0160321) discloses negative shaping factor values, but not negative gain values (see par. 62). Ozsecen discloses dynamic torque generation by classifying motion types (see par. 47 and 50-51; Fig. 5). Ozsecen also uses angular velocity as a comparative feature (see par. 62) and offers three interactive modes (see par. 48). 
With regard to Claims 4 and 16, the prior art of record (Asbeck et al.; PG Pub. 2018/0008502) discloses both positive and negative power generated by the wearable device (see par. 145) depending on the motion type (see walking, marching, running, etc.), but does not differentiate the motion type by separate thresholds. Asbeck only uses thresholds for triggering assistance (see par. 180).
With regard to Claims 5-6 and 17-18, the prior art of record (Langlois et al.; PG Pub. 2013/0261766) compares cadence to a threshold (see par. 225) and discloses a prosthetic hip joint that provides a high resistance mode and a low resistance mode (see par. 21-22), but does not elaborate on the different motion types with respect to different thresholds.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3792                                                                                                                                                                                             
/ALLEN PORTER/           Primary Examiner, Art Unit 3792